"`_Eii.a'ow_

NUV 14 2018

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURir
CLERK, U Sr BiSTR'CT C
SOUTHERN DISTRICT OF CALIFORNIA souTHERN essTRlcT ciF cAif¢JFUoRizi\alA
UNITED sTATEs oF AMERICA JUDGMENT IN A CRI €AsE-M-<M"l

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November l, 1987)

 

 

 

 

V.
ANDRE ANTHONY BROWN (l)
Case Number: l3CR2450-CAB
KNUT S. ]OHNSON
Defen dant’s Attorney
REGISTRATION No. 39231298
E _
THE DEFENDANT:
|X] admitted guilt to violation of allegation(s) No. ONE (l)
I:I was found guilty in violation of allegation(s) No. aher denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nv5, Failure to report to USPO (US Probation Ofiice) upon release from custody

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

November lil’.’§bl 8

Date of Imp sitio of Sentence

 

 

HON. €;thy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

13CR2450-CAB

 

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANDRE ANTHONY BROWN (l) flungnth - Page 2 of 2
CASE NUMBER: ' 13CR2450-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TEN (10) MONTHS.

l:||:|

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
[| at A.M. on

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before

E as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as folloWs:

at

//

Defendant delivered on , to

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

13CR2450-CAB

 

 

